--------------------------------------------------------------------------------

Exhibit 10.1



TRANSITION SERVICES AGREEMENT


by and between


TRINITY INDUSTRIES, INC.


and


ARCOSA, INC.


Dated as of October 31, 2018



--------------------------------------------------------------------------------

ARTICLE I
 
AGREEMENT TO PROVIDE AND ACCEPT SERVICES
 
Section 1.01
Provision of Services
1
Section 1.02
Migration
2
Section 1.03
Reliance
2
Section 1.04
Cooperation
3
Section 1.05
Disclaimer of Warranty
3
Section 1.06
Governance
3
 
ARTICLE II
 
TERMS AND CONDITIONS; PAYMENT
 
Section 2.01
Terms and Conditions of Services
4
Section 2.02
Payments
5
Section 2.03
Taxes
6
Section 2.04
Use of Services
7
Section 2.05
Network Access
7
Section 2.06
Facilities Access
7
 
ARTICLE III
 
TERM OF SERVICES
 
Section 3.01
Term of Services; Early Termination of Services
9
Section 3.02
Early Termination of Services
9
Section 3.03
Extension of Services
9
 
ARTICLE IV
 


FORCE MAJEURE
9
 
ARTICLE V
 
LIABILITIES
 
Section 5.01
Consequential and Other Damages
10
Section 5.02
Limitation of Liability
10
Section 5.03
Indemnity
10



i

--------------------------------------------------------------------------------

ARTICLE VI
 
TERMINATION
 
Section 6.01
Termination
11

Section 6.02
Breach of Transition Services Agreement
11
Section 6.03
Sums Due
11
Section 6.04
Effect of Termination
11
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01
Confidentiality; Intellectual Property
12
Section 7.02
Independent Contractor
12
Section 7.03
Complete Agreement
12
Section 7.04
Counterparts
12
Section 7.05
Notices
12
Section 7.06
Waiver
13
Section 7.07
Modification or Amendment
13
Section 7.08
No Assignment; Binding Effect
13
Section 7.09
No Circumvention
14
Section 7.10
Subsidiaries
14
Section 7.11
Third Party Beneficiaries
14
Section 7.12
Titles and Headings
14
Section 7.13
Exhibits and Schedules
14
Section 7.14
Governing Law
14
Section 7.15
Disputes; Consent to Jurisdiction
15
Section 7.16
Specific Performance
15
Section 7.17
Waiver of Jury Trial
15
Section 7.18
Severability
16
Section 7.19
Construction
16
Section 7.20
Authorization
16
Section 7.21
No Duplication; No Double Recovery
16
Section 7.22
No Reliance on Other Party
16



ii

--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT, dated as of October 31, 2018 (this
“Agreement”), is by and between Trinity Industries, Inc., a Delaware corporation
(“Trinity”), and Arcosa, Inc., a Delaware corporation (“Arcosa”).  Each of
Trinity and Arcosa is sometimes referred to as a “Party” and collectively are
sometimes referred to as the “Parties.”  All capitalized terms used and not
defined in this Agreement shall have the meanings assigned to them in the
Separation and Distribution Agreement (defined below).
 
RECITALS
 
WHEREAS, Trinity and Arcosa have entered into that certain Separation and
Distribution Agreement, dated as of October 31, 2018 (the “Separation and
Distribution Agreement”), pursuant to which, in accordance with the Internal
Reorganization, Trinity was separated into two separate, independent,
publicly-traded companies; (i) one comprising the Arcosa Business, which is
owned and conducted directly or indirectly by Arcosa, all of the common stock of
which was distributed to the Trinity stockholders, and (ii) one comprising the
Trinity Business, which continues to be owned and conducted, directly or
indirectly, by Trinity, all on the terms and conditions set forth in the
Separation and Distribution Agreement; and
 
WHEREAS, in connection with the transactions contemplated by the Separation and
Distribution Agreement, each of Trinity and Arcosa agreed to provide to the
other certain services during a transition period commencing as of the Effective
Time, on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth hereafter, and intending to be
legally bound hereby, the Parties hereby agree as follows:
 
ARTICLE I

AGREEMENT TO PROVIDE AND ACCEPT SERVICES
 
Section 1.01      Provision of Services.
 
(a)       On the terms and subject to the conditions contained in this Agreement
and on the attached schedules (each a “Schedule” and collectively the
“Schedules”) Trinity or Arcosa, as applicable, shall provide, or shall cause its
Subsidiaries, Affiliates or Third Parties designated by it (such designated
Subsidiaries, Affiliates and Third Parties, together with Trinity or Arcosa, as
applicable, in its role as a service provider, referred to singly as a “Service
Provider” and collectively as the “Service Providers”) to provide to the Arcosa
Group or the Trinity Group, as applicable (the members of each such group in
their role as a service recipient referred to singly as a “Service Recipient”
and collectively as the “Service Recipients”) the services set forth on the
Schedules (each a “Service” and collectively the “Services”).
 
(b)       Trinity or Arcosa, as applicable, in its role as Service Provider,
shall make, in its sole discretion, any decisions as to which of the Service
Providers (including the decisions to use Third Parties as designee Service
Providers) shall provide the Services, provided that Trinity or Arcosa, as
applicable, shall remain liable for the acts and omissions of Services Providers
designated by it.



--------------------------------------------------------------------------------

(c)       Each Service shall be provided in exchange for the consideration set
forth with respect to such Service on the applicable Schedule.
 
(d)       If, within ninety (90) days following the Effective Time, a Service
Recipient identifies a service that a Service Provider provided to it at any
time during the twelve (12) month period prior to the Effective Time, and such
service is not reflected on the Schedules or in any other Ancillary Agreements
and is reasonably required by the Service Recipient in order to continue to
operate the Arcosa Business or the Trinity Business, as applicable, in
substantially the same manner in which the Arcosa Business or the Trinity
Business, as applicable, was operated prior to the Effective Time, the Service
Recipient may request that the Service Provider provide, or cause to be
provided, such requested services (such additional service, an “Additional
Service”).  The Service Provider shall negotiate with the Service Recipient to
provide, or to cause to be provided, such requested Additional Service on
commercially reasonable terms consistent with the principles underlying the
service terms of the Services. In the event that the Parties reach an agreement
with respect to providing such Additional Services, the Parties shall amend the
applicable Schedules in writing to include such Additional Services (including
the incremental Fees and term with respect to such Additional Services), and
such Additional Services shall be deemed Services under this Agreement from the
date of such amendment.
 
Section 1.02      Migration.  It is anticipated that the Service Recipients may
request additional transition services projects, beyond the Services
contemplated herein, relating to the migration of the Services from the Service
Provider’s environment or facilities to Service Recipient’s (or its designee’s)
environment or facilities, and the Service Provider will use reasonable efforts
to cooperate with the Service Recipients with respect to such projects.  All
such transition service projects shall be completed, and Service Provider shall
have no further obligation to cooperate in connection therewith, as of the
expiration of the term of the Service as set forth in the applicable Schedule. 
The applicable Service Recipient shall reimburse the Service Providers for all
costs and expenses (including the cost of employee time) incurred by such
Service Providers in connection with such cooperation.
 
Section 1.03      Reliance.  The Service Providers shall be entitled to rely
upon the genuineness, validity or truthfulness of any document, instrument or
other writing presented by the Service Recipients in connection with this
Agreement.  No Service Provider shall be liable for any impairment of any
Service caused by its not receiving information, either timely or at all, or by
its receiving inaccurate or incomplete information from the Service Recipients
that is required or reasonably requested regarding that Service, provided that
the Service Provider has notified the Service Recipient of the inadequacy of the
information and used commercially reasonable efforts to provide such Service
despite such inadequacy.
 

2

--------------------------------------------------------------------------------



Section 1.04      Cooperation.


(a)       The Service Providers and the Service Recipients shall, and shall
cause their respective Affiliates and Subsidiaries to, cooperate with each other
in all reasonable respects in matters relating to the provision and receipt of
the Services.
 
(b)       The applicable Service Recipient shall (i) make available on a timely
basis to the Service Providers all information and materials reasonably
requested by such Service Providers to enable such Service Providers to provide
the applicable Services; and (ii) provide to the Service Providers reasonable
access to the premises of the applicable Service Recipient and any of its
Affiliates to the extent necessary for such Service Providers to provide the
applicable Services to the Service Recipient; provided that such access shall be
subject to the Service Recipient’s applicable policies and procedures that have
been provided to the Service Providers.
 
Section 1.05      Disclaimer of Warranty.
 
(a)       EACH OF TRINITY (ON BEHALF OF ITSELF AND EACH OTHER MEMBER OF THE
TRINITY GROUP), AND ARCOSA (ON BEHALF OF ITSELF AND EACH OTHER MEMBER OF THE
ARCOSA GROUP) UNDERSTANDS AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NO PARTY TO THIS AGREEMENT IS REPRESENTING OR WARRANTING IN ANY WAY, AND HEREBY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, AS TO THE SERVICES CONTEMPLATED
HEREBY, AS TO ANY CONSENTS OR GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION
HEREWITH, AS TO NO INFRINGEMENT, VALIDITY OR ENFORCEABILITY OR ANY OTHER MATTER
CONCERNING, ANY ASSETS OR BUSINESS OF SUCH PARTY.  ALL WARRANTIES OF
HABITABILITY, MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, AND ALL
OTHER WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR FOREIGN
LAWS), ARE HEREBY DISCLAIMED.
 
(b)       Each of Trinity (on behalf of itself and each member of the Trinity
Group) and Arcosa (on behalf of itself and each member of the Arcosa Group)
further understands and agrees that if the disclaimer of express or implied
representations and warranties contained in Section 1.05(a) is held
unenforceable or is unavailable for any reason under the Laws of any
jurisdiction outside the United States or if, under the Laws of a jurisdiction
outside the United States, both Trinity or any member of the Trinity Group, on
the one hand, and Arcosa or any member of the Arcosa Group, on the other hand,
are jointly or severally liable for any Trinity Liability or any Arcosa
Liability, respectively, then, the Parties intend that, notwithstanding any
provision to the contrary under the Laws of such foreign jurisdictions, the
provisions of this Agreement (including the disclaimer of all representations
and warranties, allocation of Liabilities among the Parties and their respective
Subsidiaries, releases, indemnification and contribution of Liabilities) shall
prevail for any and all purposes among the Parties and their respective
Subsidiaries.
 
Section 1.06      Governance.
 
(a)       Each Party shall designate an individual to serve as an administrative
representative for such Party (“Administrative Representative(s)”).  The
Administrative Representative shall facilitate day-to-day communications and
performance under this Agreement.  Each Party must promptly designate a
replacement Administrative Representative in the event that its Administrative
Representative is no longer employed by a Party or is unable to continue his or
her role as an Administrative Representative.
 
3

--------------------------------------------------------------------------------

(b)       For each Schedule of Services, each Party shall designate a contact
(each, a “Service Contact”), who shall (i) be responsible for providing direct
supervision of the Services set forth on such Schedule and (ii) serve as the
initial contact for the Administrative Representative for Trinity or Arcosa, as
the case may be, for addressing issues related to the delivery of such
Services.  Each party shall cause its Service Contact to reply promptly to
inquiries related to the delivery of the applicable Services, but in no event
more than five (5) Business Days following receipt of any such inquiry.  The
initial Service Contacts for each Schedule shall be identified and named in the
applicable Schedule.  Each Party must promptly designate a replacement Service
Contact in the event that a Service Contact is no longer employed by a Party or
is unable to continue his or her role as a Service Contact.
 
ARTICLE II

TERMS AND CONDITIONS; PAYMENT
 
Section 2.01      Terms and Conditions of Services.
 
(a)       Unless otherwise agreed by the Parties in writing, (i) the Service
Providers shall be required to perform the Services using substantially the same
quality, efficiency and standard of care as used in performing such Services in
the twelve (12) months immediately prior to the Effective Time, and (ii) the
Services shall be used by the Service Recipients for substantially the same
purposes and in substantially the same time, place and manner as the Services
have been used in the twelve (12) months immediately prior to the Effective
Time; provided, however, that in no event shall the scope of any of the Services
required to be performed hereunder exceed that described on the applicable
Schedule.  Each Party shall comply with all Laws applicable to the provision and
receipt of Services pursuant to this Agreement.  In no event shall any Service
Provider be required to provide any Service that it reasonably believes does not
comply with applicable Law.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
THE PARTIES AGREE THAT THE SERVICE PROVIDERS SHALL NOT OWE ANY FIDUCIARY OR
OTHER DUTIES (INCLUDING ANY DUTY OF LOYALTY OR DUTY OF CARE) TO THE SERVICE
RECIPIENTS IN CONNECTION WITH THE PERFORMANCE OF THE SERVICES TO THE MAXIMUM
EXTENT PERMITTED BY LAW.
 
(b)       Notwithstanding anything to the contrary in this Agreement, each
Service Recipient acknowledges that the Service Provider may be providing
services similar to the Services it provides for itself and its Affiliates, and
the Service Provider reserves the right to modify the Services (i) if such
modifications are applicable to all other recipients of the Services or services
similar to the Services and (ii) to the extent necessary to comply with
applicable Law or requirements of Governmental Authorities; provided that the
Service Provider provides substantially the same advance notice of such
modifications to the Service Recipient as the Service Provider provides to its
Affiliates.
 
4

--------------------------------------------------------------------------------

(c)       The Service Recipients shall, and shall cause their applicable
Affiliates to, eliminate their need for the provision of each Service by the
Service Provider on or before the termination date for such Service as set forth
on the applicable Schedule.
 
(d)       Under no circumstances shall any Service Provider be obligated to
provide  any service requiring an opinion, advice or representation (e.g., legal
opinions or advice, or tax opinions or advice).
 
(e)       Any Service Provider shall have the right, consistent with practices
immediately prior to the Effective Time, to shut down temporarily for
maintenance purposes the operation of the systems or facilities providing any
Service whenever, in such Service Provider’s discretion, such action is
necessary; provided that such Service Provider shall provide written notice of
any such shutdown to the Service Recipient as reasonably in advance of such
shutdown as practicable.  Such Service Provider shall be relieved of its
obligations to provide the Services affected by such shutdown during the period
that its systems or facilities are so shut down but shall use reasonable efforts
to minimize each period of shutdown.
 
(f)        Each Service Provider shall use commercially reasonable efforts to
obtain any Consents from Third Parties that are necessary in order to provide
the Services.  If any such consent is not obtained, such Service Provider shall
not be required to provide such Services but shall use commercially reasonable
efforts to implement a reasonable alternative arrangement to provide the
relevant Services.  All costs associated with obtaining such consents shall be
borne one-half each by Trinity and Arcosa.  All costs associated with
implementing and providing a reasonable alternative arrangement to provide the
relevant Services shall be borne by the Service Recipient.
 
Section 2.02      Payments.
 
(a)       Each month, the Service Provider shall deliver a statement to the
Service Recipient for Services provided to the Service Recipients during the
preceding month, and each such statement shall set forth a brief description of
each such Service and the amounts charged for such Service based on the
consideration set forth in the applicable Schedule, the Rental Costs (as defined
in Section 2.06(b)) or otherwise agreed by the Parties in writing (the “Fee”),
as well as any Taxes, duties, imposts, charges, fees or other levies due and
owing in accordance with Section 2.03 hereof, and the aggregate of such amounts
shall be due and payable by the Service Recipient within thirty (30) days after
the date of receipt of such statement.
 
(b)       At the Service Provider’s option, any or all of its designee Service
Providers may individually invoice a Service Recipient for the Services that
such designee Service Provider has provided during the preceding month to such
Service Recipient.  Any amounts so invoiced by a designee Service Provider shall
not be included on any invoice delivered by the Service Provider.
 
(c)       All invoices shall be denominated and paid in U.S. dollars unless (a)
the Service Recipient had, in the twelve (12) months prior to the Effective
Date, been invoiced or paid for such Services in a different currency or (b)
otherwise indicated on the applicable Schedule, in which case such invoices
shall be denominated and paid in such different currency.


5

--------------------------------------------------------------------------------

(d)      Any amount not paid when due pursuant to this Agreement shall bear
interest at a rate per annum equal to the then effective Prime Rate plus 2% (or
the maximum legal rate, whichever is lower), calculated for the actual number of
days elapsed, accrued from the date on which such payment was due up to the date
of the actual receipt of payment. 
 
(e)       At the Service Recipient’s request, the Service Provider will provide
reasonably detailed supporting documentation for the Fees invoiced to the
Service Recipient hereunder and will respond promptly to any questions that the
Service Recipient may have regarding such documentation and the related Fees. 
In the event that the Service Recipient disputes any Fees invoiced hereunder,
such Disputes shall be handled in accordance with Section 7.15.
 
Section 2.03      Taxes.
 
(a)       Except as expressly noted therein, the amounts set forth on the
Schedules as the applicable consideration with respect to each Service do not
include any Taxes, duties, imposts, charges, fees or other levies of whatever
nature assessed on the provision of the Services.  All Taxes, duties, imposts,
charges, fees or other levies imposed by applicable Law assessed on the
provision of the Services (other than income taxes payable by a Service Provider
on the Fees received hereunder) shall be the responsibility of the Service
Recipients in addition to the Fees payable by such Service Recipients in
accordance with Section 2.02 hereof.  The Service Recipients shall promptly
reimburse the Service Providers for any Taxes, duties, imposts, charges, fees or
other levies (other than income taxes payable by a Service Provider on the Fees
received hereunder) imposed on the Service Providers or which the Service
Providers shall have any obligation to collect with respect to or relating to
this Agreement or the performance by a Service Provider of its obligations
hereunder, along with interest and penalties related thereto to the extent such
interest or penalties are related to the actions or inactions of the Service
Recipients. Such reimbursement shall be in addition to the amounts required to
be paid as set forth on the applicable Schedule and shall be made in accordance
with Section 2.02.  The Service Recipients agree to use reasonable efforts to
provide exemption certificates where available and to calculate any applicable
sales and use Taxes and to make payment thereof directly to the appropriate
taxing authority.
 
(b)       All payments by the Service Recipients under this Agreement shall be
made without set-off and without any deduction or withholding for any Taxes,
duties, imposts, charges or fees or other levies, unless the obligation to make
such deduction or withholding is imposed by Law.  In the event that applicable
Law requires that an amount in respect of any Taxes, duties, imposts, charges,
fees or other levies be withheld from any payment by the Service Recipients to a
Service Provider under this Agreement, the amount payable to the Service
Provider shall be increased as necessary so that, after the Service Recipients
have withheld amounts required by applicable Law, the Service Provider receives
an amount equal to the amount it would have received had no such withholding
been required, and the Service Recipients shall withhold such Taxes, duties,
imposts, charges, fees or other levies and pay such withheld amounts over to the
applicable governmental authority in accordance with the requirements of the
applicable Law and provide the Service Provider with a receipt confirming such
payment.  The Service Providers shall reasonably cooperate with the Service
Recipients to determine whether any such deduction or withholding applies to the
payments hereunder, and if so, shall further reasonably cooperate to minimize
applicable deduction or withholding.
 
6

--------------------------------------------------------------------------------

Section 2.04      Use of Services.  The Service Recipients shall not resell any
Services to any Person whatsoever or permit the use of the Services by any
Person other than in connection with the conduct of the operations of the Arcosa
Business or the Trinity Business, as applicable, as conducted in the twelve (12)
months immediately prior to the date hereof.
 
Section 2.05      Network Access.
 
(a)       The Service Provider may provide the Service Recipients with access to
the Service Provider’s or its Affiliates’ computer hardware, computer software
and information technology systems, including the data they contain
(collectively, “Networks”) via a secure method selected by the Service
Provider.  The Service Recipients shall only use (and will ensure that their
employees, agents and subcontractors only use), and shall only have access to,
the Networks for the purpose of receiving, and only to the extent required to
receive, the Services.  The Service Recipients shall not permit their employees,
agents or subcontractors (collectively, “Personnel”) to use or have access to
the Networks except to the extent that (i) such Personnel (or such Personnel’s
functional equivalent) had access to the Networks prior to the Effective Time,
or (ii) the Service Provider has given prior written approval for such access.
 
(b)       The Service Recipients shall cause all of the Service Recipients’
Personnel having access to the Networks in connection with receipt of a Service
to comply with all security guidelines (including physical security, network
access, internet security, confidentiality and personal data security
guidelines) of the Service Provider which the Service Provider provides to the
Service Recipients in writing.


(c)       The Service Recipients shall ensure that they and their Personnel
shall not: (i) use the Networks to develop software, process data or perform any
work or services other than for the purpose of receiving the Services; (ii)
break, interrupt, circumvent, adversely affect or attempt to break, interrupt,
circumvent or adversely affect any security system or measure of the Service
Provider; (iii) obtain, or attempt to obtain, access to any hardware, software
or data stored in the Networks except to the extent necessary to receive the
Services; or (iv) use, disclose or give access to any part of the Networks to
any Third Party, other than their agents and subcontractors authorized by the
Service Provider in accordance with this Section 2.05.  All user identification
numbers and passwords for the Networks disclosed to the Service Recipients, and
any information obtained from the use of the Networks shall be deemed
Confidential Information of the Service Provider for purposes of Section 7.01.
 
(d)       If a Service Recipient or its Personnel breach any provision of this
Section 2.05, such Service Recipient shall promptly notify the Service Provider
of such breach and cooperate as requested by such Service Provider in any
investigation and mitigation of such breach.
 
Section 2.06      Facilities Access.
 
(a)       In connection with, and as a part of, the Services set forth on the
Facilities Schedule, the Service Provider hereby grants to the Service Recipient
a limited right to use and access portions of each of the premises at certain
facilities, in each case as listed in the Facilities Schedule (each, a “Shared
Location” and collectively, the “Shared Locations”), for substantially the same
purposes as used in the Arcosa Business or the Trinity Business, as applicable,
in the twelve (12) months immediately prior to the Effective Time.
 
7

--------------------------------------------------------------------------------

(b)       For the period indicated on the Facilities Schedule with respect to
each Shared  Location (the “Shared Location Term”) the Service Recipient shall
have the right to use and occupy that portion of the Shared Locations, and to
use that portion of the common areas related to the Shared Locations, that the
Service Recipient uses and occupies as of the date hereof in substantially the
same manner and on the same terms and conditions that the Service Recipient
currently uses and occupies such space and, in any event, in accordance with the
terms and conditions set forth herein.  During the Shared Location Term, with
respect to each Shared Location (including all common areas related thereto),
all costs relating to such Shared Location, including, rent, maintenance, water,
sewer, telephone, electricity and gas service, common area charges, amounts of
public liability, damage, fire, any extended coverage insurance as may be
required hereunder, and any real estate property taxes owed by the Service
Provider (together, the “Rental Costs”) shall be borne pro rata by the Service
Provider, on the one hand, and the Service Recipient, on the other hand, based
on the number of employees of the Service Provider and the Service Recipient
occupying the Shared Locations.
 
(c)       The Service Recipient shall only permit its authorized Personnel and
their business invitees to use the Shared Locations.  The Service Provider, or
its Affiliates, shall have reasonable access to those portions of the Shared
Locations used by the Service Recipient from time to time as the Service
Provider deems reasonably necessary or desirable for the security, inspection or
maintenance thereof. The Service Recipient agrees to maintain commercially
appropriate and customary levels of property and liability insurance in respect
of the portions of the Shared Locations it occupies and the activities conducted
thereon.  The Service Recipient shall not make, and shall cause its personnel to
refrain from making, any alterations or improvements to the Shared Locations
without the prior written consent of the Service Provider.  The rights granted
pursuant to this Section 2.06 shall be in the nature of a license only and shall
not create or be deemed to create any leasehold or other estate or possessory
rights in the Service Recipient or its personnel with respect to the Shared
Locations and shall not include any right of assignment, sub-license or
sub-leasehold to any Third Party.  The Service Recipient will have access to
such Shared Location on a 24 hours-per-day, 7-days-per-week basis.
 
(d)       For the avoidance of doubt, Section 7.01 (Confidentiality) shall apply
in all respects to Confidential Information disclosed by either Party pursuant
to this Section 2.06. In connection with the provision of Services under this
Section 2.06, the Parties shall cooperate to establish and implement reasonable
and appropriate measures to minimize the disclosure of Confidential Information
not required to perform the Services hereunder, including the establishment of
electronic firewalls and the use of physical walls and barriers in the Shared
Locations.
 
(e)       Upon the expiration or termination of each Shared Location Term, with
respect to each Shared Location, the Service Recipient shall vacate its portion
of the applicable Shared Location on or prior to the end of the Shared Location
Term and will leave its portion of such Shared Location broom clean and in the
same condition as such portion was in on the date of this Agreement, ordinary
wear and tear excepted. The Service Provider shall use commercially reasonable
efforts to coordinate vacating any such Shared Location by the Service Recipient
so as to minimize business interruptions for all Parties to the extent
reasonably possible.
 
8

--------------------------------------------------------------------------------

ARTICLE III

TERM OF SERVICES
 
Section 3.01      Term of Services; Early Termination of Services.  The
provision of Services shall commence as of the Effective Time and shall continue
until the date indicated for each such Service on the applicable Schedule unless
terminated earlier pursuant to Section 3.02 or Article VI.
 
Section 3.02      Early Termination of Services.  Unless otherwise set forth in
the applicable Schedule, any Schedule of Services or any individual Service
making up a part of a Schedule of Services (including individual Services
consisting of the use of each respective Shared Location pursuant to the
Facilities Schedule) may be terminated prior to the end of the applicable term
by the Service Recipient upon not less than thirty (30) days’ prior written
notice (such notice shall specify the date termination is to be effective);
provided, that the Service Recipients acknowledge and agree that in the event
that any Service on a Schedule is interdependent with a Service on a different
Schedule, such Schedules of Services must be terminated simultaneously;
provided, further, that the early termination of an individual Service shall not
affect the remaining Services on the applicable Schedule.  After any early
termination of a Service, the Service Provider shall have no obligation to
reinstate such Service at a time subsequent to the effective date of such
termination.
 
Section 3.03      Extension of Services.  The term indicated for each Service on
the applicable Schedule may not be extended except to the extent expressly set
forth in such Schedule, as applicable.  To the extent the applicable Schedule
for a Service expressly permits extension of such Service, such Service may be
extended by the Service Recipient upon written notice provided to the Service
Provider at least thirty (30) days prior to the end of the then-current term.
 
ARTICLE IV

FORCE MAJEURE
 
No Service Provider shall be liable for any Loss whatsoever arising out of any
interruption of Service or delay or failure to perform under this Agreement that
is due to acts of God, acts of a public enemy, acts of terrorism, acts of a
nation or any state, territory, province or other political division thereof,
fires, floods or other extreme weather event, epidemics, riots, theft,
quarantine restrictions, freight embargoes or other similar causes beyond the
reasonable control of such Service Provider.  In any such event, any affected
Service Provider obligations under this Agreement shall be postponed for such
time as its performance is suspended or delayed on account thereof.  Each
Service Provider will promptly notify the Service Recipient, either orally or in
writing, upon learning of the occurrence of such event of force majeure.  Upon
the cessation of the force majeure event, such Service Provider will use
commercially reasonable efforts to resume its performance with the least
practicable delay.  In the event that any force majeure event prevents
performance of any Services in accordance with this Agreement for more than
fifteen (15) consecutive days, the Service Recipient shall be entitled to
terminate such Services upon notice to the Service Provider without payment of
any additional fees, costs or expenses in connection with such termination
except for Fees for Services rendered prior to such force majeure event.
 
9

--------------------------------------------------------------------------------

ARTICLE V

LIABILITIES
 
Section 5.01      Consequential and Other Damages.  EXCEPT AS MAY BE AWARDED TO
A THIRD PARTY IN CONNECTION WITH ANY THIRD PARTY CLAIM THAT IS SUBJECT TO THE
INDEMNIFICATION OBLIGATIONS IN SECTION 5.03, IN NO EVENT SHALL TRINITY, ARCOSA
OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR OTHER AGENTS
BE LIABLE UNDER THIS AGREEMENT FOR ANY PUNITIVE, EXEMPLARY, SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE, AND IN NO EVENT SHALL
TRINITY, ARCOSA OR ITS RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR
OTHER AGENTS BE LIABLE UNDER THIS AGREEMENT FOR LOST PROFITS, OPPORTUNITY COSTS,
DIMINUTION IN VALUE OR DAMAGES BASED UPON A MULTIPLE OF EARNINGS OR SIMILAR
FINANCIAL MEASURE, EVEN IF UNDER APPLICABLE LAW SUCH LOST PROFITS, OPPORTUNITY
COSTS, DIMINUTION IN VALUE, OR SUCH DAMAGES WOULD NOT BE CONSIDERED
CONSEQUENTIAL OR SPECIAL DAMAGES.
 
Section 5.02      Limitation of Liability.  EXCEPT AS MAY BE AWARDED TO A THIRD
PARTY IN CONNECTION WITH ANY THIRD PARTY CLAIM THAT IS SUBJECT TO THE
INDEMNIFICATION OBLIGATIONS IN SECTION 5.03, EACH OF TRINITY’S AND ARCOSA’S
LIABILITY WITH RESPECT TO ITS ROLE AS A SERVICE PROVIDER UNDER THIS AGREEMENT OR
ANY ACT OR FAILURE TO ACT IN CONNECTION WITH ITS ROLE AS A SERVICE PROVIDER
UNDER THIS AGREEMENT  (INCLUDING THE PERFORMANCE OR BREACH HEREOF), OR FROM THE
SALE, DELIVERY, PROVISION OR USE OF ANY SERVICE PROVIDED UNDER OR COVERED BY
THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, SHALL NOT EXCEED THE AGGREGATE FEES ACTUALLY PAID TO
SUCH PARTY PURSUANT TO THIS AGREEMENT.
 
Section 5.03      Indemnity.
 
(a)       Each Party (the “Indemnifying Party”) shall indemnify, defend,
release, discharge and hold harmless the other Party and its Affiliates and
their respective current and former directors, officers, members, managers,
employees and agents and each of the heirs, executors, successors and permitted
assigns of any of the foregoing (collectively, the “Indemnified Parties”) from
and against all Losses actually suffered or incurred by the  Indemnified Parties
relating to, arising out of or resulting from (i) such Party’s material breach
of this Agreement; (ii) any accident, injury to or death of persons or loss of
or damage to property occurring on or about any portion of the Shared Locations
then used or occupied by the Indemnifying Party during the Shared Location Term
and arising out of the Indemnifying Party’s negligence or willful misconduct; or
(iii) performance of any labor or services or the furnishing of any materials or
other property by the Indemnifying Party in respect of any portion of the Shared
Locations  then used or occupied by the Indemnifying Party.
 
10

--------------------------------------------------------------------------------

(b)       In the event that any claim or Proceeding is threatened in writing or
commenced by a Third Party involving a claim for which a Party may be required
to provide indemnity pursuant to this Agreement, the indemnification procedures
set forth in Section 6.4 of the Separation and Distribution Agreement are hereby
incorporated mutatis mutandis.
 
ARTICLE VI

TERMINATION
 
Section 6.01      Termination.
 
(a)       Notwithstanding anything in this Agreement to the contrary, the
obligation of any Service Provider to provide or cause to be provided any
Service shall cease on the earlier to occur of (i) the date on which the
provision of such Services has terminated pursuant to Article III, or (ii) the
date on which such Service is terminated by any Party in accordance with the
terms of Section 6.01(b) or Section 6.02.  This Agreement shall terminate, and
all provisions of this Agreement shall become null and void and of no further
force and effect, except for the provisions set forth in Section 6.04, on the
date on which all Services under this Agreement have expired or been terminated.
 
(b)       Either Party shall have the right to terminate this Agreement at any
time upon notice and pursue any remedies available to it at law or in equity if
(i) the other Party becomes insolvent or is adjudicated as bankrupt, or (ii) any
action is taken by that Party or by others against that Party under any
insolvency, bankruptcy or reorganization act, or if a Party makes an assignment
for the benefit of creditors, or a receiver is appointed for a Party.
 
Section 6.02      Breach of Transition Services Agreement.   Either Party may
terminate this Agreement immediately by providing written notice of such
termination in the event of any material breach of this Agreement by the other
Party, which breach is not cured within thirty (30) days after written notice of
such breach is provided by the non-breaching Party.
 
Section 6.03      Sums Due.  In the event of a termination or expiration of this
Agreement, the Service Providers shall be entitled to the payment of, and the
Service Recipients shall within thirty (30) days pay to the Service Providers,
all accrued amounts for Services, Taxes and other amounts due under this
Agreement as of the date of termination or expiration.  Payments not made within
thirty (30) days after termination or expiration of this Agreement that are not
otherwise already subject to late charges shall be subject to the late charges
as provided in Section 2.02.
 
Section 6.04      Effect of Termination.  Sections 1.05, 2.02, and 6.03 hereof,
this Section 6.04 and Article V and Article VII shall survive any termination or
expiration of this Agreement.
 
11

--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS
 
Section 7.01      Confidentiality; Intellectual Property.
 
(a)       Section 7.5 (Confidentiality) of the Separation and Distribution
Agreement shall govern the treatment of any Confidential Information disclosed
under this Agreement.
 
(b)       Each Service Recipient acknowledges that it will not acquire any
right, title or interest (including any license rights or rights of use) in any
Intellectual Property that is owned by any Service Provider by reason of the
provision of the Services provided under this Agreement.
 
Section 7.02      Independent Contractor.  Each of Trinity, Arcosa, the Service
Providers and the Service Recipients shall be an independent contractor in the
performance of its respective obligations hereunder.  Nothing in this Agreement
shall create or be deemed to create a partnership, joint venture or a
relationship of principal and agent or of employer and employee between Trinity
and Arcosa, or between any Service Provider and a Service Recipient.  Any
provision in this Agreement, or any action by a Service Provider, that may
appear to give a Service Recipient the right to direct or control the Service
Provider in performing under this Agreement means that the Service Provider
shall follow the desires of the Service Recipient in results only.
 
Section 7.03      Complete Agreement.  This Agreement, including the exhibits
and schedules attached hereto, the Separation and Distribution Agreement and the
other Ancillary Agreements (and the exhibits and schedules thereto) shall
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter. In the event of
any conflict between the terms and conditions of the body of this Agreement and
the terms and conditions of any Schedule, the terms and conditions of such
Schedule shall control.  Notwithstanding anything to the contrary in this
Agreement, in the case of any conflict between the provisions of this Agreement
and the provisions of the Separation and Distribution Agreement, the provisions
of the Separation and Distribution Agreement shall control.
 
Section 7.04      Counterparts.  This Agreement may be executed in more than one
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party. Execution of this
Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as, executed by an original signature.
 
Section 7.05      Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt unless
the day of receipt is not a Business Day, in which case it shall be deemed to
have been duly given or made on the next Business Day) by delivery in person, by
overnight courier service, by electronic e-mail with receipt confirmed (followed
by delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 7.05):
 
12

--------------------------------------------------------------------------------

If to Trinity:
 
Trinity Industries, Inc.
2525 N. Stemmons Freeway
Dallas, Texas 75207-2401
Attn: General Counsel


If to Arcosa:
 
Arcosa, Inc.
500 North Akard St., Suite 400
Dallas, Texas  75201
Attn: General Counsel


Section 7.06      Waiver.
 
(a)       Any provision of this Agreement may be waived if, and only if, such
waiver is in writing and signed by the Party against whom the waiver is to be
effective.
 
(b)       No failure or delay by either Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
Section 7.07      Modification or Amendment.  This Agreement may only be
amended, modified or supplemented, in whole or in part, in a writing signed on
behalf of each of the Parties in the same manner as this Agreement and which
makes reference to this Agreement.
 
Section 7.08      No Assignment; Binding Effect.  This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
permitted successors and assigns.  No Party to this Agreement may assign or
delegate, by operation of law or otherwise, all or any portion of its rights,
obligations or liabilities under this Agreement without the prior written
consent of the other party to this Agreement, which such Party may withhold in
its absolute discretion, except that (x) each Party hereto may assign any or all
of its rights and interests hereunder to an Affiliate and (y) each Party may
assign any of its obligations hereunder to an Affiliate; provided, however, that
such assignment shall not relieve such Party of any of its obligations hereunder
unless agreed to by the non-assigning Party, and any attempt to do so shall be
ineffective and void ab initio.  Subject to the preceding sentence, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
Parties hereto and their respective successors and permitted assigns.
 
13

--------------------------------------------------------------------------------

Section 7.09      No Circumvention.  The Parties agree not to directly or
indirectly take any actions, act in concert with any Person who takes an action,
or cause or allow any member of any such Party’s Group to take any actions
(including the failure to take a reasonable action) such that the resulting
effect is to materially undermine the effectiveness of any of the provisions of
this Agreement.
 
Section 7.10      Subsidiaries.  Each of the Parties shall cause (or with
respect to an Affiliate that is not a Subsidiary, shall use commercially
reasonable efforts to cause) to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth herein to be
performed by any Subsidiary or Affiliate of such Party or by any Business Entity
that becomes a Subsidiary or Affiliate of such Party on and after the Effective
Time. This Agreement is being entered into by Trinity and Arcosa on behalf of
themselves and the members of their respective groups (the Trinity Group and the
Arcosa Group).  This Agreement shall constitute a direct obligation of each such
entity and shall be deemed to have been readopted and affirmed on behalf of any
Business Entity that becomes a Subsidiary or Affiliate of such Party on and
after the Effective Time.  Either Party shall have the right, by giving notice
to the other Party, to require that any Subsidiary of the other Party execute a
counterpart to this Agreement to become bound by the provisions of this
Agreement applicable to such Subsidiary.
 
Section 7.11      Third Party Beneficiaries.  Except (i) as provided in Article
VI relating to Indemnified Parties this Agreement is solely for the benefit of
each Party hereto and its respective Affiliates, successors or permitted
assigns, and it is not the intention of the Parties to confer third party
beneficiary rights upon any other Person, and should not be deemed to confer
upon any third party any remedy, claim, liability, reimbursement, Proceedings or
other right in excess of those existing without reference to this Agreement.
 
Section 7.12      Titles and Headings.  Titles and headings to Sections and
Articles are inserted for the convenience of reference only and are not intended
to be a part of or to affect the meaning or interpretation of this Agreement.
 
Section 7.13      Exhibits and Schedules.  The exhibits and schedules hereto
shall be construed with and be an integral part of this Agreement to the same
extent as if the same had been set forth verbatim herein.  Nothing in the
Exhibits or Schedules constitutes an admission of any liability or obligation of
any member of the Trinity Group or the Arcosa Group or any of their respective
Affiliates to any third party, nor, with respect to any third party, an
admission against the interests of any member of the Trinity Group or the Arcosa
Group or any of their respective Affiliates.
 
Section 7.14      Governing Law.  This Agreement, and all actions, causes of
action, or claims of any kind (whether at law, in equity, in contract, in tort
or otherwise) that may be based upon, arise out of, or relate to this Agreement,
or the negotiation, execution, or performance of this Agreement (including any
action, cause of action, or claim of any kind based upon, arising out of, or
related to any representation or warranty made in, in connection with, or as an
inducement to this Agreement) shall be governed by and construed in accordance
with the Laws of the State of Delaware, irrespective of the choice of Laws
principles of the State of Delaware, including without limitation Delaware laws
relating to applicable statutes of limitations and burdens of proof and
available remedies.
 
14

--------------------------------------------------------------------------------

Section 7.15      Disputes; Consent to Jurisdiction.
 
(a)       All Agreement Disputes will be resolved in accordance with the
procedures set forth in Article VIII of the Separation and Distribution
Agreement.
 
(b)       Subject to the provisions of Article VIII of the Separation and
Distribution Agreement, each of the Parties hereto agrees that the appropriate,
exclusive and convenient forum for any disputes between the Parties hereto
arising out of this Agreement or the transactions contemplated hereby shall be
brought and determined in the Court of Chancery of the State of Delaware,
provided, that if jurisdiction is not then available in the Court of Chancery of
the State of Delaware, then any such legal action or proceeding may be brought
in any federal court located in the State of Delaware or any other Delaware
state court (the “Delaware Courts”). Each of the Parties further agrees that
delivery of notice or document by United States registered mail to such Party’s
respective address set forth in Section 7.6 shall be effective as to the
contents of such notice or document, provided that service of process or summons
for any action, suit or proceeding in the Delaware Courts with respect to any
matters to which it has submitted to jurisdiction in this Section 7.15 shall be
effective only pursuant to service on a Party’s registered agent for service of
process.  Each of the Parties irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the Delaware
Courts, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
 
Section 7.16      Specific Performance.  The Parties agree that irreparable
damage would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (i) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Article VIII of the Separation and Distribution Agreement, (ii)
provisional or temporary injunctive relief in accordance therewith in any
Delaware Court, and (iii) enforcement of any such award of an arbitral tribunal
or a Delaware Court in any court of the United States, or any other any court or
tribunal sitting in any state of the United States or in any foreign country
that has jurisdiction, this being in addition to any other remedy or relief to
which they may be entitled.
 
Section 7.17      Waiver of Jury Trial.  SUBJECT TO ARTICLE VIII OF THE
SEPARATION AND DISTRIBUTION AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY JUDICIAL PROCEEDING IN WHICH ANY CLAIM OR COUNTERCLAIM
(WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT, OR OTHERWISE) ASSERTED BASED
UPON, ARISING FROM, OR RELATED TO THIS AGREEMENT OR THE COURSE OF DEALING OR
RELATIONSHIP BETWEEN THE PARTIES TO THIS AGREEMENT, INCLUDING THE NEGOTIATION,
EXECUTION, AND PERFORMANCE OF THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND THAT NO PARTY TO
THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, OR REPRESENTATIVE OF ANY PARTY SHALL
REQUEST A JURY TRIAL IN ANY SUCH PROCEEDING NOR SEEK TO CONSOLIDATE ANY SUCH
PROCEEDING WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
7.17.
 
15

--------------------------------------------------------------------------------

Section 7.18      Severability.  If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.
 
Section 7.19      Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
 
Section 7.20      Authorization.  Each of the Parties hereby represents and
warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party, that this Agreement constitutes a
legal, valid and binding obligation of each such Party enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general equity principles.
 
Section 7.21      No Duplication; No Double Recovery.  Nothing in this Agreement
is intended to confer to or impose upon any Party a duplicative right,
entitlement, obligation or recovery with respect to any matter arising out of
the same facts and circumstances.
 
Section 7.22      No Reliance on Other Party. The Parties hereto represent to
each other that this Agreement is entered into with full consideration of any
and all rights which the Parties hereto may have. The Parties hereto have relied
upon their own knowledge and judgment and have conducted such investigations
they and their in-house counsel have deemed appropriate regarding this Agreement
and their rights in connection with this Agreement. The Parties hereto are not
relying upon any representations or statements made by any other Party, or any
such other Party’s employees, agents, representatives or attorneys, regarding
this Agreement, except to the extent such representations are expressly set
forth or incorporated in this Agreement. The Parties hereto are not relying upon
a legal duty, if one exists, on the part of any other Party (or any such other
Party’s employees, agents, representatives or attorneys) to disclose any
information in connection with the execution of this Agreement or its
preparation, it being expressly understood that no Party hereto shall ever
assert any failure to disclose information on the part of any other Party as a
ground for challenging this Agreement or any provision hereof.
 
[The remainder of this page has been intentionally left blank.  Signature pages
follow.]


16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Transition Services Agreement
to be executed the day and year first above written.
 

 
TRINITY INDUSTRIES, INC.
     
By: /s/ Timothy R. Wallace
 
Name:  Timothy R. Wallace
 
Title:  Chief Executive Officer and President
     
ARCOSA, INC.
     
By: /s/ Antonio Carrillo
 
Name:  Antonio Carrillo
 
Title:  Chief Executive Officer and President






--------------------------------------------------------------------------------